      Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )       No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

            RESPONDENTS’ OPPOSITION TO PETITIONERS’ MOTION
            FOR IMMEDIATE INTERIM RELEASE OF CLASS MEMBER




                                             1
        Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 2 of 15



INTRODUCTION

        This Court should deny Petitioners’ motion for a preliminary injunction1 seeking release

and a stay of removal for Mr. Kim. Under the traditional factors, Petitioners must show, among

other things, that this Court has jurisdiction to issue the requested relief and a likelihood of success

on the merits of their claim. Corp. Techs., Inc. v. Harnett, 731 F.3d 6 (1st Cir. 2013). Yet,

Petitioners have failed to make either showing. First, this Court lacks subject-matter jurisdiction

to stay Mr. Kim’s removal.2 Contrary to Petitioners’ argument, the plain text of 8 U.S.C. § 1252(g)

precludes this Court from staying his removal pursuant to the All Writs Act. Nor can this Court

exercise jurisdiction under the Suspension Clause because Petitioners advance no colorable

argument that his removal is currently unlawful. ICE has “considered what it’s legally required to

consider, including the fact that [Mr. Kim is] applying for provisional waivers.” Transcript of

October 10, 2019 Hearing at 13:7-9. Therefore, under this Court’s own analysis, it does not have

habeas jurisdiction under the Suspension Clause to stay Mr. Kim’s removal. See id. Accordingly,

regardless of whether this Court orders Mr. Kim’s release, this Court should deny Petitioners’

request to stay Mr. Kim’s removal during the pendency of their motion for order to show cause.

        Second, Petitioners fail to demonstrate that release is the proper remedy for the alleged

Post Order Custody Review (“POCR”) violations. While Petitioners allege purported POCR

violations, they still fail to demonstrate the rest of their claim – i.e., that Mr. Kim is entitled to




1
  . Because Petitioners seek release and a stay of removal during the pendency of their Motion for
Order to Show Cause—a period beyond the traditional time limits of temporary restraining
orders—Petitioners actually move for a preliminary injunction, not a temporary restraining order.
See Fed. R. Civ. P. 65(b)(2). The parties seemingly agree that Petitioners, in fact, seek a
preliminary injunction. See ECF No. 438 at 6 (referencing the “traditional preliminary injunction
standards”).
2
   Respondents acknowledge this Court’s jurisdiction to order Mr. Kim’s release under its habeas
powers. However, this Court lacks jurisdiction to stay his removal.
                                                   2
         Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 3 of 15



release and a stay of removal as a result. Because Petitioners fail to demonstrate the likelihood of

success on this crucial element of their claim, their motion fails. Therefore, this Court should deny

Petitioners’ motion for emergency relief.3

ARGUMENT

    I.      This Court Lacks Subject-Matter Jurisdiction to Stay Mr. Kim’s Removal.

         Notwithstanding whether the Court orders Mr. Kim’s release from custody, the Court lacks

subject-matter jurisdiction to stay Mr. Kim’s removal. As amended by the REAL ID Act of 2005,

8 U.S.C. § 1252(g) provides:

            Except as provided in this section and notwithstanding any other provision of
            law, (statutory or nonstatutory), including section 2241 of Title 28, or any
            other habeas corpus provision and sections 1361 and 1651 of such title, no
            court shall have jurisdiction to hear any cause or claim by or on behalf of any
            alien arising from the decision or action by the [Government] to commence
            proceedings, adjudicate cases, or execute removal orders against any alien
            under this chapter.

8 U.S.C. § 1252(g) (emphasis added). Therefore, in enacting section 1252(g), Congress

unequivocally stripped district courts of the authority to hear claims seeking to prevent ICE from

executing removal orders. See, e.g., Ishak v. Gonzales, 422 F.3d 22, 27-28 (1st Cir. 2005) (“[T]he

REAL ID Act [], in the plainest of language, deprives the district courts of jurisdiction in removal

cases.”); Foster v. Townsley, 243 F.3d 210, 214 (5th Cir. 2001) (holding the district court had no

jurisdiction even though DHS executed a removal order contrary to an automatic stay); Tejada v.

Cabral, 424 F. Supp. 2d 296, 298 (D. Mass. 2006) (“Congress made it quite clear that all court

orders regarding alien removal—be they stays or permanent injunctions—were to be issued by the

appropriate court of appeals.”) (emphasis added); cf. Aziz v. Chadbourne, No. 07-11806-GAO,



3
 Petitioners’ motion alleges that Mr. Kim was assaulted by an ICE officer and cites Ms. St. Pierre-
Kim’s declaration. ECF No. 438 at 3. However, her declaration states that it was a “correctional
officer,” not an ICE officer, who allegedly assaulted her husband. ECF No. 439-8 at ¶ 22.
                                                 3
        Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 4 of 15



2007 WL 3024010, *2 (D. Mass. Oct. 15, 2007) (acknowledging that 8 U.S.C. § 1252(g) bars

granting of any stay of removal for alien admitted under Visa Waiver Program who had pending

adjustment application); Julce v. Smith, C.A. No. 18-10163-FDS, 2018 U.S. Dist. LEXIS 31510,

2018 WL 1083734, *4 (D. Mass. Feb. 27, 2018) (holding section 1252 deprives the district court

of jurisdiction to stay petitioner’s final removal order). Further, contrary to Petitioners’ argument,

the All Writs Act does not confer subject-matter jurisdiction on this Court because section 1252(g)

applies notwithstanding any habeas provision and the All Writs Act in 28 U.S.C. § 1651(a). See 8

U.S.C. § 1252(g); see also ECF No. 438 at 7. Therefore, Petitioners have failed to carry their

burden to demonstrate this Court’s jurisdiction to issue the requested relief.

       The Suspension Clause does not preserve this Court’s jurisdiction either. Courts have only

exercised jurisdiction under the Suspension Clause where an alien has claimed that his removal is

temporarily unlawful. In those instances, courts reasoned that a district court has jurisdiction under

the Suspension Clause to stay an alien’s removal until the alien’s removal becomes lawful. In

Devitri and Hamama, the aliens claimed their removal was unlawful while their motions to reopen,

which could ultimately invalidate their removal orders, were pending. Devitri v. Cronen, 289 F.

Supp. 3d 287, 293-94 (D. Mass. 2018); Hamama v. Adducci, 258 F. Supp. 3d 828, 838-39 (E.D.

Mich. 2017), rev’d Hamama v. Adducci, No. 18-1233 (6th Cir. 2018). And in this case, the Court

exercised jurisdiction because it held that an alien’s removal was unlawful until ICE considered

an alien’s pursuit of provisional waivers. Jimenez v. Nielsen, 334 F. Supp. 3d 370, 383 (D. Mass.

2018). Respondents are unaware of any case where a court has exercised jurisdiction under the

Suspension Clause and stayed an alien’s removal absent any argument that the alien’s removal is

currently unlawful. Even where the alien has alleged removal is unlawful, at least one court in this




                                                  4
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 5 of 15



district has held that where the alien was dilatory in pursuing relief, the Suspension Clause in not

implicated. Julce, 2018 U.S. Dist. LEXIS 31510, at *11.

       Unlike those cases discussed above, Petitioners do not claim that Mr. Kim’s removal is

unlawful due to alleged POCR violations. Nor could they. ICE has considered all it is required to

consider prior to enforcing Mr. Kim’s final order of removal and has complied with this Court’s

order regarding consideration. See Declaration of Marcos Charles, attached hereto as Exhibit A.

In making the decision to enforce Mr. Kim’s removal order, ICE has considered the following:

       1. Mr. Kim had a Form I-130 filed on his behalf less than two weeks ago, which makes
          him a Calderon class member. Id. at ¶ 23.

       2. The purpose of the provisional unlawful presence waiver (to minimize the time family
          members have to spend apart) and the effect of Mr. Kim’s removal on his U.S. citizen
          wife and children. Id. at ¶¶ 24-25.

       3. The declaration Ms. St. Pierre-Kim submitted in support of Petitioners’ motion. See
          ECF No. 439-8; see also Ex. A at ¶¶ 23, 25.

       4. Mr. Kim’s significant criminal history, including convictions for Robbery, Burglary,
          and Aggravated Assault. Id. at ¶ 26.

       5. The fact that Mr. Kim’s convictions may categorically qualify as a crime involving
          moral turpitude. Id. at ¶ 26; see 8 U.S.C. § 1182(a)(2)(A)(i)(I). And, as a result, ICE
          believes Mr. Kim may be inadmissible for a ground other than 8 U.S.C. §
          1182(a)(9)(B), and thus may not be able to benefit from a provisional unlawful
          presence waiver. See 8 C.F.R. § 212.7(e)(3), (e)(14)(i) (automatically revoking a
          provisional waiver upon a determination that the alien is inadmissible for reasons other
          than unlawful presence). Ex. A at ¶ 26.

After considering all of these factors, ICE has decided to proceed with removing Mr. Kim, despite

his class membership.

       This detailed consideration, as evidenced by the attached declaration, establishes that Mr.

Kim’s removal is lawful even under this Court’s analysis. Therefore, Petitioners cannot present

any colorable argument that Mr. Kim’s removal is unlawful. Absent such an argument, Petitioners

cannot establish that the Suspension Clause preserves this Court’s jurisdiction to stay Mr. Kim’s

                                                 5
         Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 6 of 15



removal. Indeed, this Court has stated that as long as ICE has considered all it is required to

consider with regard to a class member’s pursuit of a provisional waiver, the Court lacks subject-

matter jurisdiction to review ICE’s exercise of discretion to enforce a class member’s removal

order. Jimenez, 334 F. Supp. 3d at 390; see also Transcript of October 10, 2019 Hearing at 13:7-

9. Additionally, despite being married since 2013 and eligible to pursue a Form I-130 since then,

and eligible to pursue a provisional waiver since 2016, Mr. Kim did not begin pursuing a

provisional waiver until approximately two weeks ago. See ECF No. 439-8 at ¶ 14. Mr. Kim’s

unexplained delay in pursuing relief further cuts against any argument that the Suspension Clause

preserves the Court’s jurisdiction over his removal-based claims. Julce, 2018 U.S. Dist. LEXIS

31510, at *11.

         Finally, Respondents have a substantial interest in enforcing Mr. Kim’s final order of

removal. See Harnett, 731 F.3d at 6 (discussing the balance of hardship and public interest

preliminary injunction factors). Mr. Kim has been convicted of a violent crime and the United

States has an interest in enforcing final orders of removal of individuals with criminal histories.

See Nken v. Holder, 556 U.S. 418, 436 (2009) (“There is always a public interest in prompt

execution of removal orders: The continued presence of an alien lawfully deemed removable …

‘permit[s] and prolong[s] a continuing violation of United States law.’”). Accordingly, Petitioners

cannot establish the preliminary injunction factors with regard to staying Mr. Kim’s removal and

this Court should deny their request notwithstanding the Court’s decision regarding release from

custody.

   II.      Petitioners Incorrectly Describe the Extent of Purported POCR Violations in Mr.
            Kim’s Case.




                                                6
        Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 7 of 15



       As a threshold matter, the parties do not dispute that Mr. Kim received several timely

POCRs conducted by ICE Headquarters (“ICE HQ”).4 Rather, Petitioners allege that ICE violated

the POCR regulations in four discrete ways. ECF No. 438 at 4-5. First, Petitioners allege ICE did

not personally interview Mr. Kim in connection with his 90-day custody review. ICE admittedly

did not interview Mr. Kim in connection with his 90-day review as required. However, ICE did

provide an informal interview upon revocation of his release as required. Declaration of Marcos

Charles, attached hereto as Exhibit A at ¶ 10; see also 8 C.F.R. § 241.4(l).

       Second, Petitioners allege that ICE did not provide a proper 180-day review by failing to

provide notice and a personal interview. ECF No. 438 at 5. However, ICE was not required to

provide Mr. Kim with this 180-day review at all. 8 C.F.R. § 241.4(l). Mr. Kim was only entitled

to a 90-day review and annual reviews thereafter — not a 180-day review. 8 C.F.R. § 241.4(l)(3)

(providing that the first review will occur “within approximately three months after release is

revoked” and “[t]hereafter, custody reviews will be conducted annually. . .”). The review ICE

conducted at day 180 in Mr. Kim’s case was purely discretionary, with procedures that are not

expressly defined. See 8 U.S.C. § 241.4(k)(2)(v) (“The HQPDU Director, in his or her discretion,

may schedule a review of a detainee at shortal intervals when he or she deems such review to be

warranted.”). The lack of an interview and notice in connection with this discretionary review on

day 180 could not violate the POCR regulations because no review was required in the first

instance.5 See id.




4
  Because ICE revoked Mr. Kim’s release, his custody reviews are governed by 8 C.F.R. § 241.4(l)
and conducted by ICE HQ, not ICE Boston. 8 C.F.R. § 241.4(l).
5
  This discretionary review is not a substitute for Mr. Kim’s annual review, in March 2020, which
will require proper notice and a personal interview. 8 C.F.R. § 241.4(l).
                                                 7
          Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 8 of 15



          Finally, Petitioners misinterpret the regulation providing that the “custody review will

include a final evaluation of any contested facts relevant to the revocation and a determination

whether the facts as determined warrant revocation and further denial of release.” 8 C.F.R. §

241.4(l)(3) (emphasis added). Unlike other provisions in section 241.4, this section only references

the custody review and does not reference the custody decision that must be served on the alien.

Compare 8 C.F.R. § 241.4(l)(3) with 8 C.F.R. § 241.4(d). Therefore, contrary to Petitioners’

argument, this provision does not require that the determination or evaluation be written or

memorialized in the custody decision. However, ICE nevertheless complied with that requirement

even as Petitioners interpret it. More particularly, to the extent that a written evaluation and

determination was required, ICE revoked Mr. Kim’s release because ICE determined that it could

now execute his removal order. ECF No. 439-1; Ex. A at ¶ 9. As a result, the only determination

of facts related to the revocation that ICE was arguably required to make was whether ICE could

indeed execute his removal order. See 8 C.F.R. § 241.4(l)(3). ICE made such a determination in

its custody decision and therefore complied with the regulation, even under Petitioners’ proposed

interpretation. See 8 C.F.R. 241.4(l)(3); ECF No. 439-5, 439-6, 439-7.

          Far from Petitioners’ contention that “ICE entirely failed to comply with the requirements

of Section 241.4,” Respondents at least substantially complied with the POCR regulations. ECF

No. 438 at 3. Therefore, this Court should deny the remedies Petitioners’ seek as a result of the

alleged POCR violations.

   III.      Mr. Kim Has Failed to Demonstrate Any Prejudice that Could Warrant Relief.

          The First Circuit has consistently held in the immigration context that “[t]o make out a due

process violation, a claimant must show that a procedural error led to fundamental unfairness as

well as actual prejudice.” Conde Cuatzo v. Lynch, 796 F.3d 153, 156 (1st Cir. 2015); Miranda-



                                                   8
        Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 9 of 15



Bojorquez v. Barr, -- F.3d --, 2019 WL 40233640, *5, n.7 (1st Cir. 2019); see also United States

v. Deleon, 444 F.3d 41, 56-57 (1st Cir. 2006) (holding that a “showing of prejudice” is a “threshold

requirement” for establishing a valid due process claim). Although “prejudice is an amorphous

concept,” there is no prejudice if the error would “not make any difference to the outcome of the

review.” Kheireddine v. Gonzales, 427 F.3d 80, 86 (1st Cir. 2005). A claimant cannot demonstrate

prejudice if he or she had the ability to correct the claimed prejudicial error and made no effort to

do so. See id. (“Nor may a petitioner meet his burden of showing prejudice if the missing material

can be reasonably recreated or derived from other sources, and the petitioner has made no effort

to obtain such a substitute record.”). A showing of prejudice is required even where the

Government has violated a statute or regulation protecting a detainee’s constitutional rights. United

States v. Montalvo-Murillo, 495 U.S. 711, 717 (1990) (“There is no presumption or general rule

that for every duty imposed upon the court or the Government and its prosecutors there must be

some corollary punitive sanction for departures or omissions, even if negligent.”).

       At a minimum, Mr. Kim must show there is “a reasonable probability that” but for the

procedural error, “the result of the proceeding would have been different.” Lee v. United States,

137 S. Ct. 1958, 1964 (2017). He fails to do so with respect to the errors in his custody reviews.

Mr. Kim’s wife contends that they would have submitted documents had they known of the

opportunity, but Petitioners do not contest that Mr. Kim received notice of his initial review that

informed him he could submit documents in support of his release. See ECF Nos. 439-2, 439-8 at

¶ 20. Further, Mr. Kim cannot establish that if he had an interview, there is a reasonable probability

that ICE would have released him despite his serious criminal history; nor can he negate the fact

that the availability of a travel document weighed against his release from custody. See ECF No.

439-7. Indeed, Mr. Kim’s spouse did not even file a Form I-130 on his behalf until after his latest



                                                  9
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 10 of 15



custody review in November; therefore, he could not have raised his pursuit of a provisional waiver

as a factor weighing in favor of release. See Ex. A at ¶ 23.

        Even though there may be circumstances where the court may presume prejudice, those

circumstances are rare and none exist here. To dispense with a showing of prejudice, the petitioner

must establish that the specific provision of the regulation — as opposed to an entire regulatory

scheme — is borne of a constitutional right. Leslie, 611 F.3d at 179-180. To be sure, § 241.4 is not

merely a housekeeping regulation; yet, not every provision of the regulation was specifically

promulgated to protect a constitutional right such that a violation does not require a showing of

prejudice. Leslie, 611 F.3d at 179 (stating that “an administrative agency is not a slave of its rules”).

Assuming this Court determines the custody reviews themselves to be derivative of the

constitutional rights emanating from Zadvydas, it does not follow that every procedure in § 241.4

is so closely connected to, and derivative of, the constitutional right at issue in Zadvydas so as to

excuse a showing of prejudice. To do so is inconsistent with the analysis in Leslie and would allow

Petitioners to bypass a showing of prejudice even, for example, where ICE allegedly violates the

provision requiring ICE HQ to conduct the custody review instead of local ICE, or where a

petitioner alleges that a copy of an employment authorization is not forwarded to ICE HQ. See

Leslie, 611 F.3d at 181-82; 8 C.F.R. § 241.4(c)(2), (d)(2).

        Even if the custody reviews themselves are derivative of the constitutional right at issue in

Zadvydas, the specific regulations ICE allegedly violated are too attenuated from that

constitutional right to bypass the need for a finding of prejudice under Leslie. Failure to conduct

an interview and provide notice of a recurring custody review, where the review was timely

completed and no request was made to submit documentation in support of release is not directly

related to the constitutional right implicated in Zadvydas – the right to be free from indefinite



                                                   10
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 11 of 15



detention where there is no significant likelihood of removal in the reasonably foreseeable future.

This is especially true here, where ICE faced no true impediment in securing travel documents for

Mr. Kim and there were no contested facts regarding the likelihood of his removal. See 65 Fed.

Reg. 80291-92 (“The ability to secure a travel document by itself supports a decision to continue

detention pending removal of the alien and obviates the need for further custody review because

it means that the alien can be deported promptly. Custody reviews may be pretermitted in the case

of an alien for whom travel documents are available.”); 8 C.F.R. § 241.4(g)(3). To the extent this

Court finds Leslie persuasive, it should still decline to apply its reasoning here because Petitioners

have failed to show that the specific regulatory provisions at issue were meant to protect Mr. Kim’s

constitutional right to be free from indefinite detention where Petitioners do not contest the

likelihood of his removal.

   IV.      Mr. Kim is Not Entitled to Release.

         Regardless of Mr. Kim’s obligation or ability to demonstrate prejudice, the remedy for

these particular alleged violations is a remand to the agency to comply with the proper

procedures— not outright release or release after a bond hearing conducted by the Court. See Ford

v. Wainwright, 549 F.2d 981, 982-83 (5th Cir. 1977) (holding that the remedy for failure to conduct

a parole hearing in accordance with the regulations is remand for a new hearing); Sutherland v.

McCall, 709 F.2d 730, 732 (D.C. Cir. 1983) (providing that the remedy for failure to provide a

parole revocation hearing within 90 days of arrest is a writ of mandamus to compel compliance

with the statute); Northington v. United States Parole Comm’n, 587 F.2d 2, 3 (6th Cir. 1978);

Whitlow v. Bellotti, 508 F. Supp. 2d 108, 111 (D. Mass. 2007). The Supreme Court has recognized

that automatic release for every violation of a detention statute or regulation would “bestow a




                                                 11
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 12 of 15



windfall upon the [detainee] and visit a severe penalty upon the Government and citizens.”6

Montalvo-Murillo, 495 U.S. at 712. Release is not the proportionate remedy where the detention

is otherwise lawful and in accordance with the applicable statutory detention authority. Id. A

person does not automatically “become immune from detention” for every regulatory violation.

Id. This is true even where the statute or regulation is aimed at protecting a “vital liberty interest.”

Id. at 717. Rather, courts reserve release only for those procedural due process violations that are

so unreasonable and prejudicial that they invade on a petitioner’s substantive due process rights.

Simply put, the remedy for a violation of a detention regulation cannot defeat the purposes of the

statute authorizing the detention in the first place. Id. at 720 (“Automatic release contravenes the

object of the statute, to provide fair bail procedures while protecting the safety of the public and

assuring the appearance at trial of defendants found likely to flee.”); United States v. Shields, 649

F.3d 78, 87 (1st Cir. 2011).

        Considering the purpose of 8 U.S.C. § 1231(a)(6) detention and the substantive due process

rights implicated by post-order detention, release is not the appropriate remedy for the alleged

violations here. The purpose of post-order detention in § 1231(a)(6) is to ensure an alien’s presence

at the time of removal. Zadvydas, 533 U.S. at 680. Given this purpose, the Supreme Court held

that where detention is unrelated to the purpose of removal, an alien’s detention is unlawful. Id.

Against this backdrop, the Court should only order the drastic remedy of release if the alleged

procedural violations invaded the detainee’s right to ensure his or her detention is related to the

purpose of removal. See Montalvo-Murillo, 495 U.S. at 720; Shields, 649 F.3d at 87. To order

release without such a finding would be contrary to the entire purpose of the detention statute,



6
 Indeed, even in the cases Petitioners cited in their Motion for Order to Show Cause (ECF No.
360), the remedy for a violation of the regulation was a remand to the agency to conduct the proper
procedures. Waldron v. INS, 17 F.3d 511, 518 (2d Cir. 1993); Leslie, 611 F.3d at 183.
                                                  12
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 13 of 15



which authorizes detention until it is no longer related to the purpose of removal – i.e. until there

is no longer a reasonable likelihood of removal in the reasonably foreseeable future. See Zadvydas,

533 U.S. at 680.

       Here, Petitioners request this Court order Mr. Kim’s release to remedy the alleged POCR

violations. However, they do not explain why Mr. Kim’s detention — as opposed to the application

of POCR procedures in his case — is unlawful. Petitioners cannot plausibly argue that these

alleged violations resulted in detention unrelated to the purpose of removal. Indeed, it is undisputed

that ICE made several individualized decisions to ensure that Mr. Kim’s removal was foreseeable

and thus his detention is related to the purpose of removal. Therefore, even in the face of these

specific alleged violations, Mr. Kim’s detention remains lawful.

       This conclusion is consistent with this Court’s prior order regarding the POCR regulations

and other district court decisions addressing POCR violations. See ECF No. 95; Bonitto v. Bureau

of Immigration & Customs Enf’t, 547 F. Supp. 2d 747, 758 (S.D. Tex. 2008) (remanding to ICE

to conduct a proper POCR); Achouatte v. Holder, No. 4:11-cv-03977-VEH, 2012 WL2357711, *3

(N.D. Ala. May 14, 2012) (recognizing the POCR violation is a due process violation but

remanding to the agency to conduct a proper review). Last year, the Court held that it would

conduct a bond hearing as a remedy for several violations of the POCR regulations. The Court

reached this conclusion, however, only after hearings revealed that: (1) ICE had violated the

POCRs even as it interprets them; (2) no one at ICE had completed a meaningful custody review

of the detainees; and (3) some of the detainees “might be entitled to release” before being removed.

ECF No. 95 at 49, 39. Accordingly, with respect to those individuals, it was at least arguable that

the procedural due process violations invaded on the detainee’s substantive right to be free from

detention that is not related to the purpose of removal. As explained above, the same is not true



                                                 13
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 14 of 15



here. Mr. Kim cannot plausibly argue that the alleged violations invaded on his right to ensure his

detention is related to the purpose of removal. ICE made several timely individualized decisions

regarding its ability to remove Mr. Kim. In fact, ICE conducted more reviews than even required

in a Mr. Kim’s case. See 8 C.F.R. § 241.4(l)(3) (requiring only one review within the first year of

detention). To order release despite this indisputable fact would undercut the entire purpose of and

drastically limit the scope of the detention authority in § 1231(a)(6). Because such a result is

impermissible under applicable precedent, this Court should deny Petitioners’ request for release.

See Montalvo-Murillo, 495 U.S. at 720; Shields, 649 F.3d at 87.

CONCLUSION

       For the following reasons, this Court should deny Petitioners’ motion for immediate

interim release.

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                                14
       Case 1:18-cv-10225-MLW Document 441 Filed 12/24/19 Page 15 of 15




                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: December 24, 2019                             Trial Attorney




                                                15
